Citation Nr: 1526779	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disorder.

2.  Service connection for a left knee disorder. 

3.  Service connection for obstructive sleep apnea.

4.  Service connection for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to August 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at an April 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.


FINDINGS OF FACT

1. The claim for service connection for a left knee disorder was denied by an August 1998 rating decision on the basis that the Veteran did not have a diagnosed left knee disability; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the August 1998 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a left knee disorder of current left knee disability, so raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder. 

3. The Veteran has a current left knee disability of residuals of a meniscal tear. 

4. The Veteran sustained an in-service injury to the left knee that resolved prior to service separation.

5. A left knee disorder was not incurred in service and is not otherwise causally or etiologically related to service.

6. The Veteran has a current disability of obstructive sleep apnea.

7. Sleep apnea had its onset in service.

8. The Veteran has a current disability of diabetes mellitus type II.

9. The Veteran had high triglyceride measurements during service. 

10.   Diabetes mellitus type II had its onset in service.


CONCLUSIONS OF LAW

1. The August 1998 rating decision, which denied service connection for a left knee disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014). 

2. The criteria for reopening service connection for a left knee disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The criteria for service connection for a left knee disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is reopening service connection for a left knee disorder, and granting service connection for sleep apnea and diabetes mellitus type II, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claim for service connection for a left knee disorder, in a November 2010 notice letter sent prior to the initial denial of the claim in February 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, the April 2015 Board hearing transcript, and written statements by the Veteran, spouse, and colleagues in support of the current appeal.  

VA will provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for a left knee disorder, the Veteran was afforded VA examinations in June 1998 and January 2014, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination reports contain all the findings needed to evaluate the claim for service connection for a left knee disorder, including the Veteran's history and a rationale for the opinions given.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection for a Left Knee Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection in an August 1998 rating decision on the basis that, while the Veteran had treatment for a left knee strain in service, there was no current diagnosis of a left knee disability.  In an August 1998 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a current left knee disability or that a left knee disability is related to active service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a left knee disorder.  The new evidence includes service treatment records, statements made by the Veteran, VA and private treatment records, a January 2014 VA examination report, a March 2011 private physician opinion, and the April 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

The January 2014 VA examination report shows a diagnosis of a left knee meniscal tear.  A March 2011 letter by Dr. M.H. shows a positive nexus opinion between the current left knee disability and active service.  During the April 2015 Board hearing, the Veteran and spouse asserted that symptoms of the current left knee disorder started in service.  The additional evidence, including the Veteran's Board hearing testimony, is presumed credible for purposes of reopening the claim for service connection for left knee disorder.  See Justus, 3 Vet. App. at 513.

The Board finds this evidence to be material because it addresses previously unestablished facts of a current left knee disability and nexus between the current left knee disorder and active service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for a left knee disorder below.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus is recognized by VA as a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for diabetes mellitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea and residuals of a left knee meniscal tear are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 do not apply to the claim for service connection for sleep apnea and a left knee disorder.  See id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Left Knee Disorder 

The Veteran contends that service connection is warranted because he injured the left knee while playing volley ball in service.  Specifically, the Veteran stated that after a jump during a volleyball game, he heard a pop in the left knee when he landed.  The Veteran asserted that he has had pain and swelling of the left knee since the in-service injury, and that there have been no intervening left knee injuries since the in-service injury.  See Veteran statement attached to the March 2011 notice of disagreement (NOD). 

The Board finds that the Veteran has a current left knee disability.  The January 2014 VA examination report shows residuals of a left knee meniscal tear. 

The Board finds that the Veteran sustained a left knee injury in service that resolved prior to service separation.  Service treatment records from September 1995 to October 1995 show treatment for left knee pain for seven months as a result of a left knee strain during a volleyball game; however, the remaining service treatment records show no treatment, complaints, of diagnoses relating to the left knee at any time in service after October 1995.  Furthermore, a July 1996 in-service report of medical examination shows a normal medical evaluation of the lower extremities.  A concurrent report of medical history shows that the Veteran denied symptoms of swollen or painful joints, arthritis, bone joint or other deformity, and "trick" or locked knee while reporting other symptoms such as high blood pressure.  The June 1998 VA examiner opined that the Veteran had an in-service left knee injury with no residuals.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current residuals of a torn left knee meniscus had their onset in service or are otherwise causally or etiologically related to service, including due to the left knee injury during service.  As stated above, service treatment records show that the Veteran sustained an in-service left knee injury, but show that that injury and related symptoms resolved prior to service separation.  A September 1999 post-service Northern Oklahoma Diagnostic Imaging radiology report shows that the Veteran presented with pain on the medial aspect of the left knee for two months, and that the Veteran reported that he had an initial left knee injury several years earlier but reinjured the left knee while jogging.

The medical opinions of record further weigh against finding that a left knee disability is causally or etiologically related to service.  A March 2011 letter shows an opinion by Dr. M.H. that the current left knee disability was sustained during service in 1995.  In reaching this conclusion, Dr. M.H. explained that the Veteran injured the left knee during service, which was diagnosed as left knee bursitis, and for which the Veteran was treated until service separation and based on which the Veteran filed the claim for service connection that was denied in 1998.  Dr. M.H. assumed to be a fact that the in-service left knee injury continued to worsen until the Veteran underwent an MRI in September 1999, which showed a torn meniscus rather than bursitis.  

The Board finds that the March 2011 private medical opinion by Dr. M.H. has little probative value because it is based on an inaccurate factual assumption that the symptoms in service and since service.  This factual assumption is inaccurate as it is outweighed by the more contemporaneous medical evidence showing that the in-service left knee injury resolved, as well as the Veteran's own assertions that he reinjured his left knee after service while jogging.  See September 1999 Northern Oklahoma Diagnostic Imaging radiology report; June 1998 VA examination report; January 2014 VA examination report.  As such the March 2011 private opinion is based on an incomplete and, therefore, inaccurate, factual history and there is no indication that Dr. M.H. otherwise reviewed the claims file in reaching his opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board does not discount the reported history of continued knee symptoms since the in-service injury because it was a history reported by the Veteran; rather, the history of continued in-service and post-service knee symptoms is not credible based on other, more probative lay and medical evidence of record.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).

The June 1998 post-service VA examination report shows that the left knee was completely normal and a finding by the VA examiner that the Veteran had a previous left knee injury with no residuals.  The January 2014 VA examiner opined that the left knee disorder is less likely than not related to the in-service injury because the in-service left knee injury had resolved.  The January 2014 VA examiner noted that an October 1995 service treatment record shows that the Veteran reported that left knee pain had resolved and that the Veteran still had some stiffness, as well as a medical notation of resolved left knee bursitis.  The January 2014 VA examiner further referred the July 1996 in-service report of medical examination and report of medical history discussed above showing a normal medical evaluation of the lower extremities, as well as the Veteran's denials of knee symptoms.  The January 2014 VA examiner also referred to the June 1998 VA examination report, which showed that the Veteran reported that after the initial left knee injury recovery he had no further knee problems.  The January 2014 VA examiner noted that the Veteran was diagnosed with a left knee meniscal tear after service in September 1999.  Accordingly, the weight of the lay and medical evidence of record demonstrates that the Veteran reinjured the left knee while jogging after service in 1999, which caused the left knee meniscal tear and the current residuals.  See September 1999 Northern Oklahoma Diagnostic Imaging radiology report; June 1998 VA examination report; January 2014 VA examination report.    

The Board finds that, taken together, the June 1998 and January 2014 VA examination reports are highly probative with respect to service connection for a left knee disorder, and are adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal, 5 Vet. App. at 461. Therefore, the Board finds that the June 1998 and January 2014 VA examination reports provide competent, credible, and probative evidence which shows that the currently-diagnosed left knee disability is not etiologically related to service, and outweigh the March 2011 positive nexus opinion by Dr. M.H. 

While the Veteran is competent to report symptoms such as left knee pain or stiffness, the Board finds that, in this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current left knee disability.  The only remaining link between the Veteran's left knee disorder and active service is the Veteran's general contention during the appeal period that he has had left knee pain since service and that he did not have any post-service left knee trauma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent, but ACL injury is not within lay competence).  Although the Veteran has asserted that the left knee disorder is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current left knee disability.  The etiology of the Veteran's residuals of a left knee meniscal tear is a complex medical etiological question dealing with the musculoskeletal system in addition to the relationship between residuals of a left knee meniscal tear and in-service findings of a left knee strain and left knee bursitis, which are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate left knee symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his current left knee disorder and active service because such a medical opinion requires specific medical knowledge and training.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms).

The Board has considered the more recent lay statements by the Veteran and spouse, which were made for VA disability compensation purposes, that left knee symptoms started in service and have continued since service, and that he did not have post-service left knee trauma.  The Board finds that the more recent lay statements by the Veteran are inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record, so are not credible.  Specifically, as explained above, based on the Veteran's own reports and the concurrent medical findings, the in-service left knee injury had resolved before the Veteran reinjured the left knee while jogging after service in 1999.  See July 1996 report of medical examination; July 1996 in-service report of medical history; June 1998 VA examination report; September 1999 Northern Oklahoma Diagnostic Imaging radiology report.  These statements made by the Veteran, as well as the concurrent medical findings, are more probative than the current statements being made for purposes of this appeal.  

In light of the foregoing, the weight of the evidence is against a finding that a left knee disorder was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against service connection claim for a left knee disorder; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Sleep Apnea

The Veteran contends that service connection is warranted because sleep apnea started in service.  Specifically, the Veteran asserted that sleep apnea started in service, and has shared statements from friends and family showing that he snored, stopped breathing, and gasped for air while sleeping during service.  See Veteran statement attached to the March 2011 NOD. 

The Board finds that the Veteran has currently diagnosed sleep apnea syndrome.  The January 2014 VA examination report shows a diagnosis of sleep apnea and a March 2010 sleep study shows a diagnosis of obstructive sleep apnea.  

The Board finds that the evidence is in relative equipoise on the question of whether the current sleep apnea began in service, that is, whether sleep apnea was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of sleep apnea includes statements made by the Veteran that he was told by family and friends that he snored, stopped breathing, and gasped for air during his sleep in service.  The Veteran's spouse stated that she has known the Veteran since November 1991, that he would snore loudly during his sleep, and that after a few years she would wake up from sleep to a loud gasping sound as if he was gasping for air.  See September 2010 spouse statement; April 2015 Board hearing transcript.  Similarly, R.S. stated that he served with the Veteran from 1979 to 1982 and that they were roommates during that time.  R.S. noticed that the Veteran would snore, gasp for air, and choke while sleeping and that R.S. would wake the Veteran to get him to breathe.  R.S. further reported that the Veteran was tired during the day, had frequent headaches, and took naps during the work day.  R.S. stated that he witnessed these symptoms for three years.  See November 2013 statement by R.S.  The Board finds the above-referenced statements to be competent and credible evidence that sleep apnea began during active service.  Moreover, a letter by Dr. M.H. shows that the private physician opined that the Veteran has suffered from obstructive sleep apnea during active service.  See April 2015 letter by Dr. M.H.

The evidence weighing against a finding of service onset of sleep apnea includes multiple in-service examination reports showing normal medical evaluations of the respiratory system.  The concurrent reports of medical history show that the Veteran denied ever having frequent trouble sleeping, shortness of  breath, except that the Veteran reported short breath on the July 1996 report of medical history.  The record shows no evidence of diagnosis, complaints, or treatment for sleep apnea during service.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current sleep apnea began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the record contains a January 2014 VA negative nexus opinion with respect to the relationship between the current sleep apnea and active service; however, because the weight of the evidence shows that sleep apnea began during service, so was incurred in service, a medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of sleep apnea symptoms rather than on a relationship (or nexus) between the current sleep apnea and active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for sleep apnea is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection Diabetes Mellitus Type II

The Veteran contends that service connection is warranted because the current diabetes mellitus type II started in service as manifested by high triglyceride measurements during service.  See November 2010 VA Form 21-4138; April 2015 Board hearing transcript. 

The Board finds that the Veteran has a current disability of diabetes mellitus type II.  A March 2009 private treatment record shows a diagnosis of diabetes mellitus type II.  

The Board next finds that the Veteran had elevated triglyceride measurements during service.  Service treatment records show that the Veteran's triglycerides measurement was recorded at 575 in May 1995 and July 1996, and at 1324 in April 1997.  Normal triglycerides are measured at 150 mg/dL or less, borderline-high triglycerides are measured at 150 to 199 mg/dL, high triglycerides are measured at 200 to 499 mg/dL, and very high triglycerides are measured at 500 mg/dL or more.  See Third Report of the National Cholesterol Education Program (NCEP) Expert Panel on Detection, Evaluation, and Treatment of High Blood Cholesterol in Adults (September 2002).

The Board finds that the evidence is in relative equipoise as to whether the current diabetes mellitus type II began in service, that is, whether diabetes mellitus type II was directly "incurred in" service.  The Veteran has stated the current diabetes mellitus type II started in service in that it manifested by high triglyceride measurements during service, which caused blood sugar to rise and progressed to the current diabetes.  

The Veteran sent internet articles purporting to show that, while high triglycerides do not cause diabetes, high triglycerides indicate that the system for turning food into energy is not working properly and that a doctor should check if there are associated disorder, such as diabetes.  The internet articles also indicate that high triglycerides are often a sign of other conditions, including poorly-controlled type II diabetes.  

Moreover, in a November 2013 letter, Dr. M.S. opined that it has been well documented in the medical literature that having elevated triglycerides is directly related to insulin resistance that leads to diabetes and eventually atherosclerosis.  In reaching this conclusion, the November 2013 VA private examiner referred to a 1985 medical article showing a strong relationship between the degree of hyperinsulinemia and hypertriglyceridemia.  The Board finds that the November 2013 private opinion is highly probative on the medical question of whether high triglyceride measurements during service indicate onset of the Veteran's diabetes mellitus type II symptoms. 

The evidence weighing against a finding of service onset of diabetes mellitus type II includes multiple in-service examination reports showing normal medical evaluations of the endocrine system.  The concurrent reports of medical history shows that the Veteran denied ever having diabetes.  The record shows no evidence of diagnosis, complaints, or treatment for diabetes mellitus type II during service.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. 303.  

Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current diabetes mellitus type II began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for diabetes mellitus type II is warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disorder is granted.

Service connection for a left knee disorder is denied.

Service connection for obstructive sleep apnea is granted. 

Service connection for diabetes mellitus type II is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


